Citation Nr: 0947926	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-25 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for renal disease, 
associated with diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
January 1970 and from August 1970 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.

In November 2009, the Veteran testified in a videoconference 
Board hearing before the undersigned, a transcript of which 
is included in the claims file.


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide agent, as 
defined in 38 C.F.R. § 3.307(a)(6), during his military 
service in Thailand from January 20, 1968 to January 10, 
1970.

2.  The Veteran's diabetes mellitus did not originate in 
service or within one year of service, and is not shown to 
otherwise be causally related to his military service, 
including the alleged exposure to Agent Orange or other 
chemical agents.

3.  The Veteran's renal disease is not shown to be related to 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for renal disease is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Diabetes mellitus

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases such as diabetes mellitus are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6).

Herbicide exposure is presumed if the veteran served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For diabetes mellitus, the presumption 
requires exposure to an herbicide agent and manifestation of 
Type II diabetes mellitus to a degree of at least 10 percent 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.

In this regard, the DOD has confirmed that Agent Orange was 
used in limited testing of tactical herbicides in Thailand 
from April 2, 1964 through September 8, 1964 at Pranburi 
Military Reservation.  Tactical herbicides were not used near 
any other U.S. military installation or Royal Thai Air Force 
Base.  Tactical herbicides such as Agent Orange were used and 
stored in Vietnam but not in Thailand.  Other than the 1964 
tests on Pranburi Military Reservation, there are no records 
of tactical herbicide storage or use in Thailand.  There are 
records indicating commercial herbicides were frequently used 
for vegetation control within the perimeters of air bases 
during the Vietnam era, but all such use required the 
approval of both the Armed Forces Pest Control Board and the 
Base Civil Engineer.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

According to VA treatment records, the Veteran has been 
treated for and diagnosed with diabetes mellitus since 
approximately September 1992.  The Veteran alleges that this 
condition may be related to exposure to Agent Orange or other 
chemical agents during his service in Thailand from January 
1968 to January 1970, or brief undocumented visits to 
Vietnam.  The Veteran essentially claims that due to being 
present and serving in defoliated air bases in Thailand, he 
was exposed to herbicides.  

Initially, the Veteran does not contend, and evidence does 
not establish, "service in Vietnam", such that exposure to 
herbicides may be presumed on that basis.  38 C.F.R. §§ 
3.307(a)(6), 3.313(a).  Rather, the Veteran contends that his 
diabetes mellitus is due to Agent Orange or other chemical 
exposure in Thailand or brief stop-overs in Vietnam en route 
to Thailand.  The threshold issue, then, is whether there is 
sufficient evidence that the Veteran was exposed to an 
herbicide agent, as defined in 38 C.F.R. §§ 3.307(a)(6), in 
Thailand or Vietnam.  If the Veteran was so exposed, the 
presumptions found in 38 C.F.R. § 3.309(e) would apply.

Service personnel records (SPRs) reveal that the Veteran 
served in Thailand from January 20, 1968 to January 10, 1970.  
Therefore under DOD guidelines, the Veteran was not stationed 
in Thailand during the period of April to September 1964, 
when tactical herbicide agents were known to have been tested 
at Pranburi Military Reservation.  Quite simply, the Veteran 
did not arrive in Thailand until over three years after this 
limited testing was completed, providing evidence against 
this claim.

In this case, the Veteran himself has indicated no first hand 
knowledge that Agent Orange was used at his base, simply that 
plants in and around his base did not grow, clearly 
indicating to him that herbicides such as Agent Orange had 
been use.  However, this most likely was the result of the 
use of commercial herbicides used for vegetation control 
within the perimeters of air bases during the Vietnam War, 
not Agent Orange.  

Furthermore, the Veteran has stated that he stopped at Tan 
Son Haht in Saigon for one night in January 1968 on the way 
to being stationed in Thailand and that he stopped in Vietnam 
again in August 1974, at Ton Son Knut Airport, on the way to 
Thailand for vacation.  SPRs do not indicate that the Veteran 
was ever in Vietnam for duty or visitation, providing more 
evidence against this claim.  There is simply no basis to 
confirm this.   

Therefore, under DOD guidelines, the Veteran's service in 
Thailand did not involve circumstances under which herbicide 
exposure may have taken place.  Without service during the 
requisite time period or with the requisite unit, the 
presumption of exposure cannot be applied.

In this case, the National Personnel Records Center (NPRC) 
indicated in June 2005 that there were no records of exposure 
to herbicides for the Veteran.  In October 2005, there was a 
formal finding of no Federal records to show Vietnam in-
country service dates for the Veteran.  The evidence 
submitted by the Veteran establishes that tactical herbicide 
applications occurred in limited areas prior to the Veteran's 
service in Thailand.  However, none of this evidence 
establishes that the Veteran was, in fact, exposed to an 
herbicide agent as a result of those applications.

Overall, the Board finds that the Veteran's service in 
Thailand did not involve circumstances under which herbicide 
exposure may have taken place.  This determination 
substantially outweighs the numerous lay assertions by the 
Veteran. 

In summary, the Veteran's assertions regarding herbicide 
exposure are outweighed by the service and post-service 
evidence of record, and the expertise provided by DOD.  Thus, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board must also determine whether the Veteran is entitled 
to service connection for diabetes mellitus on a direct 
basis, or on a presumptive basis for diabetes mellitus seen 
within one year of separation from service.  Combee, 34 F.3d 
at 1043.

In this respect, there is no evidence of diabetes mellitus in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  It follows there is no basis to presume the in-
service incurrence of diabetes mellitus within one year of 
discharge from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  There is also no competent medical opinion of 
record linking, or suggesting a link, between the Veteran's 
diabetes mellitus and his claimed exposure to herbicides in 
service.

In fact, post-service, the Board notes the Veteran was first 
treated for and diagnosed with diabetes mellitus in September 
1992, over 15 years after discharge from service.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).

The Board emphasizes that the Veteran's own lay statements do 
not assert any symptoms of diabetes mellitus in-service or 
for many years thereafter.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran, 
without evidence showing that he has medical training or 
expertise, is not competent to offer an opinion that current 
diabetes mellitus is related to alleged herbicide exposure 
during service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

Moreover, as indicated above, there is simply no competent 
medical evidence or opinion that in any way relates the 
Veteran's current diabetes mellitus and his period of active 
service, to include alleged exposure to Agent Orange.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's diabetes mellitus claim on 
either a direct or presumptive basis.  38 U.S.C.A. § 5107(b).

2.  Renal disease

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The Veteran claims that he has renal disease as the result of 
diabetes mellitus.

The Board has addressed this claim on a direct and secondary 
basis.  The first requirement for any service connection 
claim is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The evidence, 
including VA and private treatment records through January 
2006, indicates that the Veteran suffers from end stage renal 
disease requiring dialysis.

Based on the above, the evidence does show a current 
disability, providing some evidence for this claim. 

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The Veteran is not service connected 
for any disabilities at this time.  

The Board notes that the Veteran claimed service connection 
for renal disease as secondary to diabetes mellitus, yet the 
Veteran is not service-connected for diabetes mellitus and 
the Board is denying that issue at this time.  Secondary 
service connection can only be granted for any disability 
proximately due to or the result of service-connected 
disabilities, of which the Veteran has none.  Therefore, 
secondary service connection cannot be granted.

Turning to direct service connection, the service treatment 
records (STRs) are silent for any complaints, diagnoses, or 
treatments for renal problems.  The service records provided 
limited evidence against this claim.

The post-service treatment records include notations of renal 
insufficiency beginning in April 2001, nearly 24 years after 
separation from service.  The post-service records overall 
contain no indication that the renal disease stems from 
service.  Indeed, the treatment records indicate nephropathy 
as a complication of diabetes mellitus since renal 
insufficiency was first noted in April 2001.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no medical indication 
that the renal disease is proximately due to or the result of 
service and sufficient evidence against such a finding.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for renal disease on a 
direct or secondary basis.  
Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2005, November 2005, March 2006, and 
November 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran 
submitted private treatment records.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have these 
disabilities during service and does not reflect competent 
evidence showing a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


